


Exhibit 10.6










TEXTRON






 
TEXTRON SPILLOVER PENSION PLAN
____________________
 
As Amended and Restated
Effective January 1, 2008
 
 







Textron Spillover Pension Plan
Amended and Restated January 1, 2008


Table of Contents




Introduction                  
 
Article I – Definitions  
1.01           Beneficiary
1.02           Benefits Committee 
1.03           Board 
1.04           Change in Control 
1.05           Compensation 
1.06           Compensation Base 
1.07           ERISA 
1.08           Executive Plan 
1.09           Grandfathered Formula 
1.10           Grandfathered Participant
1.11           IRC 
1.12           Key Executive Plan 
1.13           Participant 
1.14           Pension Plan 
1.15           Plan 
1.16           Plan Administrator 
1.17           Retirement Age 
1.18           Separation From Service 
1.20           Statutory Limit 
1.21           Textron 
1.22           Textron Company 
1.23           Textron Retirement Program 
1.24           Total Disability 


Article II – Participation 
2.01           Eligibility and Participation 
2.02           Period of Participation 


Article III – Spillover Pension Benefit Amounts 
3.01           Retirement Benefits 
3.02           Grandfathered Participants 
3.03           Calculation of Benefits 
3.04           Other Forms of Benefit 
3.05           Benefit Upon Transfer of Liability 
 
Page i


Article IV – Vesting 
4.01           Vesting Schedule 
4.02           Change in Control 


Article V – Distribution of Benefits 
5.01           Automatic Distributions 
5.02           Spousal Consent 
5.03           Time and Form of Distribution 
5.04           Lump-sum Distribution 
5.05           Six-Month Delay for Specified Employees 
5.06           Automatic Cash-Out 
5.07           Disability Benefits 
5.08           Payment of Death Benefits 
5.09           Administrative Delay in Payment 
5.10           Distribution Upon Change in Control 
5.11           Change in Payment Election 


Article VI – Unfunded Plan 
6.01           No Plan Assets 
6.02           Top-Hat Plan Status 


Article VII – Plan Administration 
7.01           Plan Administrator’s Powers 
7.02           Tax Withholding 
7.03           Use of Third Parties to Assist with Plan Administration
7.04           Proof of Right to Receive Benefits 
7.05           Claims Procedure 
7.06           Enforcement Following a Change in Control 


Article VIII – Amendment and Termination 
8.01           Amendment 
8.02           Termination 
8.03           Distributions Upon Plan Termination 


Article IX – Miscellaneous 
9.01           Use of Masculine or Feminine Pronouns 
9.02           Transferability of Plan Benefits 
9.03           Section 409A Compliance 
9.04           Controlling State Law 
9.05           No Right to Employment 
9.06           Additional Conditions Imposed 


 
Page ii

 
Textron Spillover Pension Plan
 
As Amended and Restated
Effective January 1, 2008
 
Introduction
 
The Textron Spillover Pension Plan (the “Plan”) is an unfunded, nonqualified
deferred compensation arrangement.  The Plan is a continuation of the defined
benefit portions of the Supplemental Benefits Plan for Textron Key Executives
(the “Key Executive Plan”) and the Textron Supplemental Benefits Plan for
Executives (the “Executive Plan”).  The defined benefit portions of these plans
were combined to form the Plan effective January 1, 2007.  The defined
contribution portions of the Key Executive Plan and the Executive Plan were
continued as separate plans on and after January 1, 2007, and were combined to
form the Textron Spillover Savings Plan effective January 1, 2008.  The Textron
Spillover Pension Plan was amended and restated, effective January 1, 2008, to
reflect the final regulations interpreting Section 409A of the Internal Revenue
Code of 1986, as amended (the “IRC”) and to incorporate certain other changes.
 
The Plan provides supplemental pension benefits for designated executives of
Textron and its affiliates who participate in the Textron Retirement
Program.  The Plan provides benefits that would have been payable under one of
the tax-qualified defined benefit plans in the Textron Retirement Program if not
for the limits imposed by the Internal Revenue Code.  For certain executives who
participated in the Key Executive Plan or the Executive Plan on December 31,
2006, the Plan also provides benefits based on an expanded definition of
compensation, and benefits corresponding to the grandfathered benefits under the
Textron Retirement Program.
 
Appendix A and Appendix B of the Plan set forth the defined benefit provisions
of the Key Executive Plan and the Executive Plan as in effect on October 3,
2004, when IRC Section 409A was enacted as part of the American Jobs Creation
Act of 2004.  Supplemental pension benefits that were earned and vested (within
the meaning of Section 409A) before January 1, 2005, and any subsequent increase
that is permitted to be included in such amounts under Section 409A, are
calculated and paid solely as provided in Appendix A or Appendix B, whichever is
applicable, and are not subject to any other provisions of the Textron Spillover
Pension Plan.
 
Supplemental pension benefits that were earned or vested after 2004 and before
2007 are subject to the provisions of IRC Section 409A.  These benefits are
calculated under Appendix A or Appendix B, whichever is applicable, but are paid
exclusively as provided in the Textron Spillover Pension Plan (not including any
appendix to the Plan).  Although the provisions of the Textron Spillover Pension
Plan generally are effective as of January 1, 2007, the provisions that govern
the distribution of benefits earned or vested after 2004 under the Key Executive
Plan or the Executive Plan are effective as of January 1, 2005.
 
Page 1
 
Article I – Definitions


The following terms shall have the meanings set forth in this Article, unless a
contrary or different meaning is expressly provided:


1.01  
“Beneficiary” means the person designated under the Plan (including any person
who is automatically designated by the terms of the Plan) to receive any death
benefit or pre-pension survivor annuity, or survivor annuity payable with
respect to a Participant.  A Participant’s trust or estate may also be the
Participant’s Beneficiary for a death benefit other than a life annuity.



1.02  
“Benefits Committee” means the Employee Benefits Committee of Textron.



1.03  
“Board” means the Board of Directors of Textron.



1.04  
“Change in Control” means, for any Participant who was not an employee of a
Textron Company on December 31, 2007:



 
(a)
any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Act”) and of IRC Section
409A) other than Textron, any trustee or other fiduciary holding Textron common
stock under an employee benefit plan of Textron or a related company, or any
corporation which is owned, directly or indirectly, by the stockholders of
Textron in substantially similar proportions as their ownership of Textron
common stock



 
(1)
becomes (other than by acquisition from Textron or a related company) the
“beneficial owner” (as defined in Rule 13d-3 under the Act) of stock of Textron
that, together with other stock held by such person or group, possesses more
than 50% of the combined voting power of Textron’s then-outstanding voting
stock, or



 
(2)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) beneficial ownership of stock of Textron
possessing more than 30% of the combined voting power of Textron's
then-outstanding stock, or



 
(3)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) all or substantially all of the total
gross fair market value of all of the assets of Textron immediately prior to
such acquisition or acquisitions (where gross fair market value is determined
without regard to any associated liabilities); or

 
 
Page 2

 
 
(b)
a merger or consolidation of Textron with any other corporation occurs, other
than a merger or consolidation that would result in the voting securities of
Textron outstanding immediately before the merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) 50% or more of the combined voting power of
the voting securities of Textron or such surviving entity outstanding
immediately after such merger or consolidation, or



 
(c)
during any 12-month period, a majority of the members of the Board is replaced
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of their appointment or
election.



Each of the events described above will be treated as a “Change in Control” only
to the extent that it is a change in ownership, change in effective control, or
change in the ownership of a substantial portion of Textron’s assets within the
meaning of IRC Section 409A.


For any Participant who was an employee of a Textron Company on December 31,
2007, the definition set forth above in this Section 1.04 shall be used to
determine whether an event is a “Change in Control” to the extent that the event
would alter the time or form of payment of the Participant’s benefit.  To the
extent that the event would cause any change in the Participant’s rights under
the Plan that does not affect the status of the Participant’s benefit under IRC
Section 409A (including, but not limited to, accelerated vesting of the
Participant’s benefit or restrictions on amendments to the Plan), the definition
set forth in Section 6.03 of Appendix A shall be used to determine whether the
event is a “Change in Control.”


1.05  
“Compensation” means a Participant’s annual compensation determined as follows:



 
(a)
For years after 2006, Compensation means eligible annual compensation as defined
under the corresponding benefit formula in the Participant’s Pension Plan,
without regard to the Statutory Limits, subject to the modifications described
in this Section 1.05(a).  For any executive who was first awarded performance
share units before October 27, 1999, Compensation shall include payments made
under performance share units (regardless of when the units are awarded); but
Compensation shall not include amounts attributable to performance share units
for any executive who was first awarded performance share units after October
26, 1999.  Compensation shall include a Participant’s elective deferrals under
the Deferred Income Plan for Textron Key Executives, the Textron Deferred

 
Page 3
 
 
 
Income Plan for Executives, and the Deferred Income Plan for Textron Executives
(and, if applicable, shall also include the automatic deferral of a
Participant’s performance shares, performance share units, or annual incentive
bonus exceeding 100% of the target bonus), but only to the extent that these
amounts would have been included in Compensation if they had not been deferred.


 
 
(b)
For any individual who participated in the Key Executive Plan before 2007,
Compensation for each year before 2007 shall be determined under Section 1.03 of
Appendix A.



 
(c)
For any individual who participated in the Executive Plan (but not in the Key
Executive Plan) before 2007, Compensation for each year before 2007 shall be
determined under Section 1.03 of Appendix B.



 
(d)
If a year before 2007 is included in the Participant’s Compensation Base under
the Plan, and the Participant did not participate in the Key Executive Plan or
the Executive Plan before 2007, Compensation for that year shall be determined
as provided in Section 1.05(a), above.

 
1.06  
“Compensation Base” means a Participant’s final average compensation, determined
as provided in the Pension Plan, but substituting Compensation as defined in
Section 1.05 of the Plan for the Participant’s annual compensation under the
Pension Plan.



1.07  
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



1.08  
“Executive Plan” means the Textron Supplemental Benefits Plan for Executives, as
in effect before January 1, 2007.  The defined benefit provisions of the
Executive Plan are included in this Plan as Appendix B.



1.09  
“Grandfathered Formula” means the benefit formula, early retirement eligibility
provisions, and early retirement factors in effect under a Participant’s Pension
Plan on December 31, 2006, as used to determine benefits earned after 2006.



1.10  
“Grandfathered Participant” means any employee who participated in either the
Key Executive Plan or the Executive Plan as of December 31, 2006; who continued
to participate in the Plan after 2006; and who did not satisfy the requirements
(described in Section 3.02) to receive a grandfathered benefit under the Textron
Retirement Program.

 
Page 4

 
1.11  
“IRC” means the Internal Revenue Code of 1986, as amended.  References to any
section of the Internal Revenue Code shall include any final regulations
interpreting that section.



1.12  
“Key Executive Plan” means the Supplemental Benefits Plan for Textron Key
Executives, as in effect before January 1, 2007.  The defined benefit provisions
of the Key Executive Plan are included in this Plan as Appendix A.



1.13  
“Participant” means an employee of Textron who is eligible to participate in the
Plan pursuant to Section 2.01 and whose participation has not been terminated as
provided in Section 2.02.



1.14  
“Pension Plan” means a tax-qualified defined benefit plan that is part of the
Textron Retirement Program, including (but not limited to) the Bell Helicopter
Textron Retirement Plan (part of the Bell Helicopter Textron Master Retirement
Plan), the Textron Pension Plan for Cessna Employees (Addendum F to the Textron
Master Retirement Plan), and the Textron Pension Plan (Addendum A to the Textron
Master Retirement Plan).



1.15  
“Plan” means this Textron Spillover Pension Plan, as amended and restated from
time to time.



1.16  
“Plan Administrator” means Textron or its designees, as described in Section
7.01.



1.17  
“Retirement Age” means the age specified by the Participant for the commencement
of benefits under this Plan, which may be age 55, 62, or 65.



1.18  
“Separation From Service” means a Participant’s termination of employment with
all Textron Companies, other than by reason of death or Total Disability, that
qualifies as a “separation from service” for purposes of IRC Section 409A.



1.19  
“Statutory Limit” means any limit on benefits under tax-qualified defined
benefit plans imposed by IRC Section 401(a)(17) or Section 415.



1.20  
“Textron” means Textron Inc., a Delaware corporation, and any successor to
Textron Inc.



1.21  
“Textron Company” means Textron or any company controlled by or under common
control with Textron within the meaning of IRC Section 414(b) or (c).

 
Page 5
 
1.22  
“Textron Retirement Program” means a floor-offset retirement arrangement
consisting of a floor benefit provided under a Pension Plan and an offset
benefit provided under the Textron Inc. Retirement Account Plan.



1.23  
“Total Disability” means physical or mental incapacity of a Participant who is
employed by a Textron Company on the disability date, if the incapacity
(a) enables the Participant to receive disability benefits under the Federal
Social Security Act, and (b) also qualifies as a “disability” for purposes of
IRC Section 409A(a)(2)(C).



Article II – Participation


2.01  
Eligibility and Participation.  An employee who is a participant in a Pension
Plan shall become a Participant in the Plan upon either: (a) (1) being
designated by Textron’s Chief Executive Officer and Chief Human Resources
Officer as an eligible executive and (2) having compensation, as defined in the
Pension Plan, that exceeds the limit of IRC Section 401(a)(17), or
(b) participating in the Deferred Income Plan for Textron Executives.  



2.02  
Period of Participation.  Once an employee becomes a Participant under Section
2.01 above, the employee shall remain a Participant (even if his or her
compensation, as defined in the Pension Plan, subsequently falls below the IRC
Section 401(a)(17) limit) until the employee’s benefit under the Plan is fully
distributed, or until the employee’s participation in the Plan is terminated by
the Board (or by the Chief Executive Officer and the Chief Human Resources
Officer) effective as of the following January 1.



Article III – Spillover Pension Benefit Amounts


3.01  
Retirement Benefits.  The benefit payable under the Plan to a Participant who is
not a Grandfathered Participant shall be (a) the benefit that would have been
payable under the Pension Plan if the Statutory Limits were ignored and
Compensation Base were determined as provided under Section 1.06, minus (b) the
benefit that actually would be payable under the Pension Plan at the same time
and in the same form.



3.02  
Grandfathered Participants.  Under the Textron Retirement Program, a new Pension
Plan formula became effective on January 1, 2007.  Any Participant who, as of
January 1, 2007, was vested, and whose age and years of service combined were at
least 55, was grandfathered in his or her prior Pension Plan formula, early
retirement eligibility provisions, and early retirement factors.  For service
after 2006, a Participant who was grandfathered under the Textron Retirement
Program will receive the greater of the benefit determined under the new Pension
Plan formula and the benefit determined as if the Grandfathered Formula had
remained


 
Page 6


  
in effect after 2006.  Textron wishes to provide a comparable benefit under this
Plan for certain Participants who participated in the Key Executive Plan or the
Executive Plan on December 31, 2006, but who did not satisfy the requirements to
be grandfathered under the Textron Retirement Program.  Accordingly, the benefit
payable under the Plan to any Participant who is a Grandfathered Participant as
defined in Section 1.10 shall be (a) the greater of (i) the benefit determined
under the Pension Plan formula applicable to the Participant and (ii) the
benefit that would have accrued under the Pension Plan if the Grandfathered
Formula had remained in effect after 2006, determined in each case without
regard to the Statutory Limits and using Compensation Base as defined in Section
1.06, minus (b) the benefit that actually would be payable under the Pension
Plan (without using the Grandfathered Formula) at the same time and in the same
form.  




3.03  
Calculation of Benefits.  In determining benefits for any purpose under the Plan
or under the Pension Plan, the following rules shall apply:



 
(a)
All benefits shall be determined without taking into account any offset for the
value of the Participant’s account under the Textron Inc. Retirement Account
Plan.



 
(b)
If a benefit under the Plan commences before or after the Participant’s normal
retirement age under the Pension Plan, the benefit under the Plan and under the
Pension Plan shall be actuarially adjusted for early or late commencement as
provided in the Pension Plan.



 
(c)
When a benefit under the Plan is reduced by the corresponding benefit under the
Pension Plan, the reduction shall be determined as if the Pension Plan benefit
were commencing at the same time and were payable in the same form as the
benefit under the Plan, regardless of whether the Participant has elected a
different time or form of payment for the Pension Plan benefit.



 
(d)
If it is necessary to determine the present value of a Participant’s benefit
under the Plan for any reason, the present value shall be based on the Plan
benefit commencing at the Participant’s age 65 (or the Participant’s death, in
the case of a death benefit), and shall be determined using the 1994 Group
Annuity Reserving Table (unisex) based on a blend of 50% of the male mortality
rates and 50% of the female mortality rates (if mortality is applicable in the
calculation) and an interest rate of 7%.



 
(e)
A Participant’s benefit determined under Section 3.01 or Section 3.02 shall be
increased as provided in Section 5.04(c) if the Participant’s lump-sum ratio
determined under that section exceeds 100%.  If the

 
Page 7
 
 
 
participant's benefit is paid in a form other than a lump sum, the actuarial
assumptions specified in subparagraph (d), above, shall be used to convert the
enhanced value of the Participant’s benefit to an annuity at age 65; the
assumptions specified subparagraph (b) and (c), above, and in Section 3.04,
below, shall be used to convert the additional age-65 annuity to the actual form
of payment.  If the Participant dies before the Participant’s Separation From
Service, the lump-sum ratio shall be determined at the time of the Participant’s
death; if the lump-sum ratio is greater than 100%, the enhanced value of the
Participant’s benefit shall be used to calculate any pre-pension survivor
annuity or death benefit payable to the Participant’s Beneficiary


 
 
(f)
Benefits earned before 2007 under the defined benefit portions of the Key
Executive Plan or the Executive Plan shall be calculated solely as provided in
Appendix A or Appendix B, whichever is applicable.



3.04  
Other Forms of Benefit.  Termination benefits, pre-retirement or post-retirement
death benefits (include any death benefit and any surviving spouse benefit
provided by a Textron Company at its sole cost through a Pension Plan),
pre-pension survivor annuity benefits, post-pension survivor annuity benefits,
disability benefits, and other optional forms of payment or ancillary benefits
shall be based on the Participant’s benefit under the Plan, determined as
provided in Section 3.01 or 3.02 and Section 3.03, and shall include any
actuarial reduction, charge, survivor percentage, or other adjustment applicable
to the corresponding form of payment under the Pension Plan.



3.05  
Benefit Upon Transfer of Liability.  In the event Textron transfers liability
for a Participant’s benefit under a Pension Plan to another qualified plan, the
Plan benefits under this Article III shall be determined as of the date of such
transfer, unless otherwise determined by Textron in its sole discretion.



Article IV – Vesting


4.01  
Vesting Schedule.  Participants shall vest in the Plan in the same manner as is
provided for under the Pension Plan.



4.02  
Change in Control.  In the event of a Change in Control, all benefits accrued as
of the date of the Change in Control shall become fully vested.  



Article V – Distribution of Benefits


5.01  
Automatic Distributions.  Unless a Participant elected a different time and form
of payment before 2008 under Section 5.11(d), below, the Participant’s benefit
shall commence as of the later of age 55 or the first day of the seventh month

 
Page 8
 
 
 
following Separation From Service, and shall be paid in the form of a single
life annuity if the Participant is single when the distribution commences, or in
the form of a joint and 50% surviving spouse annuity if the Participant is
married when the distribution commences.  A Participant may change the automatic
time or form of distribution to another time or form of distribution that is
available under this Article V, subject to the spousal consent requirement in
Section 5.02, below, and the rules governing changes in distribution elections
in Section 5.11, below.  A Participant shall be deemed to have elected the
automatic time and form of distribution unless the Participant changes his
payment election as provided in Article V.

 
5.02  
Spousal Consent.  If a Participant is married when he or she makes a
distribution election (including a change in a prior distribution election), the
Participant must have the written consent of his or her spouse in order to elect
any form of payment other than a joint and 50% surviving spouse annuity.  If a
Participant elects to receive a distribution in the form of an annuity, and the
Participant marries or re-marries after the date of the distribution election,
the Participant shall automatically receive an actuarially equivalent joint and
50% surviving spouse annuity unless his or her current spouse consents in
writing to a different form of distribution.  Except as provided in the two
preceding sentences, if a Participant has designated a person other than his or
her spouse as a Beneficiary, the Participant may change the Beneficiary
designation without the consent of his or her spouse.  A change in the
Beneficiary designation alone (without a corresponding change in the time or
form of distribution) shall not be subject to the requirements of Section 5.11.



5.03  
Time and Form of Distribution.  Subject to Section 5.01, a Participant may elect
a time and form of distribution specified below for the portion of the
Participant’s benefit under the Plan that is earned or vested after 2004
(including any portion of the Participant’s benefit that was earned or vested
after 2004 under Appendix A or Appendix B).  Any portion of the Participant’s
benefit that was earned and vested before 2005 shall be calculated and paid
solely as provided in Appendix A or Appendix B, whichever is applicable, and
shall not be subject to this Article V.



 
(a)
A lump-sum distribution of the portion of the benefit determined under Section
5.04, payable on the first day of the seventh month following the Participant’s
Separation From Service, with the remainder of the benefit (if any) payable as
an annuity under subsection (c), below.



 
(b)
A lump-sum distribution of the portion of the benefit determined under Section
5.04, payable on the later of (1) the first day of the seventh month following
the Participant’s Separation From Service or (2) attainment of Retirement Age,
with the remainder of the benefit (if any) payable as an annuity under
subsection (c), below.

 
Page 9
 
 
(c)
A joint and 50% survivor annuity, a joint and 75% survivor annuity, a joint and
100% survivor annuity, a single life annuity, or any other
actuarially-equivalent single life annuity or joint and survivor annuity that
the Participant is eligible to elect under the Participant’s Pension Plan,
commencing on the later of (1) the first day of the seventh month following the
Participant’s Separation From Service or (2) attainment of Retirement Age.



A Participant’s benefit under the Plan will be paid pursuant to the most recent
valid election in effect at the time of his Separation From Service (including
an election the Participant is deemed to have made under the terms of the Plan),
except as provided in Section 5.06 (automatic cash-out of small benefits),
Section 5.07 (payments following Total Disability), Section 5.08 (payments
following death), Section 5.09 (administrative adjustments), Section 5.10
(payments following a Change in Control), and Section 5.11(c) (distributions
before 2008).


5.04  
Lump-sum Distribution.  A Participant may elect to receive a lump-sum
distribution with respect to a portion of his benefit determined as follows:



 
(a)
If the Participant is not a Grandfathered Participant, the Plan Administrator
shall determine the ratio, as of the Participant’s Separation From Service, of
(i) the value of the Participant’s account under the Retirement Account Plan
to (ii) the present value of the benefit the Participant earned under the
Pension Plan after 2006 (without taking into account any offset for the value of
the Participant’s account under the Retirement Account Plan).



 
(b)
If the Participant is a Grandfathered Participant, the Plan Administrator shall
determine the ratio in subsection (a), above, as if the Participant had
satisfied the requirements to be grandfathered under the Textron Retirement
Program, and had earned a benefit under the Pension Plan after 2006 equal to the
greater of the Participant’s actual post-2006 Pension Plan benefit and the
benefit determined as if the Grandfathered Formula had remained in effect after
2006.   This paragraph shall apply solely for purposes of determining a
Grandfathered Participant’s lump-sum ratio, and not for purposes of determining
the amount of the Grandfathered Participant’s benefit under the Plan (except to
the extent that the lump-sum ratio results in an enhancement of the
Participant’s benefit under subsection (c)).



 
(c)
The Plan Administrator shall apply the lump-sum ratio determined under
subsection (a) or (b), whichever is applicable, to the present value (determined
as of the date of the distribution) of the portion of the

 
Page 10
 
 
 
 
Participant’s benefit under the Plan that accrued after 2006.  The percentage of
the present value determined by the lump-sum ratio shall be payable in a lump
sum, and (except as provided in the following sentence) the remaining portion of
Participant’s benefit payable under this Article V shall be paid as an
annuity.  If the ratio determined under subsection (a) or (b) is greater than
100%, the present value of the Participant’s benefit under the Plan that accrued
after 2006 shall be increased by a corresponding amount, and the Participant’s
entire benefit under the Plan that was earned or vested after 2004 (including
the enhancement) shall be payable in a lump sum; but no portion of the
Participant’s benefit under the Plan that accrued before 2007 shall be enhanced
by the lump-sum ratio.


 
5.05  
Six-Month Delay.  A Participant’s benefit shall not commence or be paid under
this Article V earlier than six months after the date of the Participant’s
Separation From Service.  A benefit paid as a result of the Participant’s
Separation From Service shall be calculated as if it commenced or was paid on
the first day of the month following the Separation From Service.  Any payments
that otherwise would have been made during the initial six-month period shall be
paid in a lump sum, without interest, on the first day of the seventh month
after the Participant’s Separation From Service.



5.06  
Automatic Cash-Out.  If the present value of the benefit earned or vested after
2004 is $150,000 or less at the time of the Participant’s Separation From
Service or death, then the Participant’s entire benefit earned or vested after
2004 shall be distributed in a single lump-sum payment (1) on the first day of
the seventh month after the Participant’s Separation From Service or (2) on the
first day of the month that is at least 30 days after the Participant’s death
(subject, however, to the following sentence).  If a Participant’s Separation
From Service or death occurs before 2008, and the Participant’s benefit has not
commenced as provided in Section 5.11(c), the lump-sum payment described in the
preceding sentence shall be made on the first business day of January in
2008.  A distribution under this Section 5.06 shall be made without regard to
any payment election the Participant has made (or is deemed to have made) under
Section 5.01 or Section 5.11(d).



5.07  
Disability Benefits.  If a Participant’s employment with all Textron Companies
terminates as a result of the Participant’s Total Disability, the Participant’s
benefit under the Plan shall commence or be paid, in the form the Participant
elected (or is deemed to have elected), on the first day of the month following
the later of the Participant’s Total Disability or attainment of age 65.

 
Page 11
 
5.08  
Payment of Death Benefits.



 
(a)
If a Participant dies before his benefit under the Plan has commenced, and the
Participant would be eligible for a pre-pension survivor annuity under the
Pension Plan if he died before his benefit commencement date, the Participant’s
Beneficiary shall receive an annuity for the life of the Beneficiary, commencing
on the first day of the month following the later of the Participant’s
Separation From Service or the date on which the Participant would have reached
age 55.  The Participant’s Beneficiary must be a person who would have been
eligible to receive the corresponding pre-pension survivor annuity under the
Pension Plan.



 
(b)
If a Participant dies before his benefit under the Plan has commenced, and the
Participant would be eligible for a 60-month period certain death benefit under
the Pension Plan if he died before his benefit commencement date, the
Participant’s Beneficiary shall receive an amount equal to the present value of
the corresponding monthly payments under the Plan, paid in a lump sum on the
first day of the month that begins at least 30 days after the Participant’s
death.



 
(c)
If a Participant dies less than 60 months after his benefit under the Plan has
commenced, and the Participant would be eligible for a 60-month period certain
death benefit under the Pension Plan if he died after his benefit commencement
date, the Participant’s Beneficiary shall receive an amount equal to the present
value of the corresponding monthly payments under the Plan for a number of
months equal to 60 minus the number of monthly payments made to the Participant
before his death, paid in a lump sum on the first day of the month that begins
at least 30 days after the Participant’s death.



 
(d)
The amount of any pre-pension survivor annuity or death benefit shall be
determined as provided in Section 3.04.



5.09  
Administrative Adjustments in Payment Date.  A payment is treated as being made
on the date when it is due under the Plan if the payment is made on the due date
specified by the Plan, or on a later date that is either (a) in the same
calendar year (for a payment whose specified due date is on or before September
30), or (b) by the 15th day of the third calendar month following the date
specified by the Plan (for a payment whose specified due date is on or after
October 1).  A payment also is treated as being made on the date when it is due
under the Plan if the payment is made not more than 30 days before the due date
specified by the Plan, provided that the payment is not made earlier than six
months after the Participant’s Separation From Service.  A Participant may not,
directly or

 
Page 12
 
  
 indirectly, designate the taxable year of a payment made in reliance on the
administrative rules in this Section 5.09.

 
5.10  
Distribution Upon Change in Control.  Subject to the following sentence, if a
Change in Control also qualifies as a “change in control” under IRC Section
409A, the present value of all benefits earned or vested after 2004 shall be
paid in a lump sum in cash on the first business day of the month following the
Change in Control.  If a Participant’s Separation From Service occurred before
the Change in Control, the lump sum payment under this Section 5.10 shall not be
made earlier than six months after the Participant’s Separation From Service.



5.11  
Change in Payment Election.  Any election of a time or form of payment under
Article V, or any change in a prior election, is subject to the approval of the
Plan Administrator.  If a Participant changes the time or form of payment
previously elected, the new election must apply to the Participant’s entire
benefit under the Plan that is earned or vested after 2004, and must comply with
the following rules:



 
(a)
Election Between Life Annuities.  At any time before the first annuity payment
is made, a Participant may change his election from one life annuity to another
actuarially-equivalent life annuity (within the meaning of IRC Section 409A)
commencing at the same time.



 
(b)
Modification of Election.If a Participant wishes to change the form of payment
for his benefit or to elect a different Retirement Age, and the new election
does not satisfy the requirements of subsection (a) (concerning elections
between life annuities) or the transition rules in subsection (d) (concerning
elections before December 31, 2007), the Participant’s new payment election must
satisfy the requirements of this subsection (b).  A Participant may change his
election under this subsection (b) only if the new election:



 
(1)
is made at least twelve months before the date when payment of the benefit would
otherwise commence;



 
(2)
defers the date on which payment will commence by at least five years from the
commencement date applicable to his previous election;



 
(3)
does not cause payments triggered by attainment of Retirement Age to commence at
an age other than other than 55, 62, 65, 67, or 70; and

 
 
Page 13
 
 
(4)
does not cause payments triggered by Separation From Service to commence more
than 5 years and seven months after Separation From Service.



If a Participant’s current payment election requires payments to commence at the
later of Retirement Age or six months after Separation From Service, the
Participant may choose to apply the new payment election to only one of the two
alternative payment events.


 
(c)
Distributions Before 2008.  If a Participant’s Pension Plan benefit commences
before 2008, the Participant’s benefit under the Plan that was earned or vested
after 2004 shall be paid at the same time and in the same form as the
Participant’s Pension Plan benefit, as provided under the Key Executive Plan and
the Executive Plan as in effect on October 3, 2004.



 
(d)
One-Time Election During 2007.  If a Participant’s Pension Plan benefit does not
commence before 2008, the Participant may make a special election during 2007 to
receive the benefit that is earned or vested after 2004 under one of the
distribution options in Section 5.03.  The Participant may not make a new
election under this paragraph if the election would accelerate payment of the
Participant’s benefit into the year of the new election.  If the Participant’s
Pension Plan benefit commences after the date of the new election, but before
2008, the new election shall be ineffective and the Participant’s benefit shall
be paid as provided in subsection (c), above.  An election under this paragraph
shall be made in the manner prescribed by the Plan Administrator, and the Plan
Administrator may impose conditions in addition to those described in this
subsection (d) (such as a requirement that a Participant who participates in
more than one nonqualified defined benefit plan elect the same annuity form of
payment under all plans); but the election shall not be required to comply with
the requirements of subsection (b), above (concerning changes in payment
elections).  The Plan Administrator may also allow an employee who is not yet a
Participant, but who might become a Participant in the future, to elect a
distribution option under this subsection (d) for any benefit the employee might
later earn under this Plan.  An employee shall not have a right to receive any
benefit under the Plan until he becomes a Participant, even if the employee has
previously filed an election designating the time and form of payment for any
benefit he might earn if he becomes eligible to participate in the Plan.



Article VI – Unfunded Plan


6.01  
No Plan Assets.  Benefits provided under this Plan are unfunded obligations of
Textron.  Nothing contained in this Plan shall require Textron to segregate any

 
Page 14
 
  
monies from its general funds, to create any trust, to make any special
deposits, or to purchase any policies of insurance with respect to such
obligations.  If Textron elects to purchase individual policies of insurance on
one or more of the Participants to help finance its obligations under this Plan,
such individual policies and the proceeds of the policies shall at all times
remain the sole property of Textron and neither the Participants whose lives are
insured not their Beneficiaries shall have any ownership rights in such policies
of insurance.

 
 
6.02  
Top-Hat Plan Status.  The Plan is maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).



Article VII – Plan Administration


7.01  
Plan Administrator’s Powers.  Textron shall have all such powers as may be
necessary to carry out the provisions hereof. Textron may from time to time
establish rules for the administration of this Plan and the transaction of its
business. Subject to Section 7.05, any actions by Textron shall be final,
conclusive and binding on each Participant and all persons claiming by, through
or under any Participant.  Textron (and any person or persons to whom it
delegates any of its authority as plan administrator) shall have discretionary
authority to determine eligibility for Plan benefits, to construe the terms of
the Plan, and to determine all questions arising in the administration of the
Plan.



7.02  
Tax Withholding.  Textron may withhold from benefits paid under this Plan any
taxes or other amounts required by law to be withheld.  Textron may deduct from
the undistributed portion of a Participant’s benefit any employment tax that
Textron reasonably determines to be due with respect to the benefit under the
Federal Insurance Contributions Act (FICA), and an amount sufficient to pay the
income tax withholding related to such FICA tax.  Alternatively, Textron may
require the Participant or Beneficiary to remit to Textron or its designee an
amount sufficient to satisfy any applicable federal, state, and local income and
employment tax with respect to the Participant’s benefit.  The Participant or
Beneficiary shall remain responsible at all times for paying any federal, state,
or local income or employment tax with respect to any benefit under this
Plan.  In no event shall Textron or any employee or agent of Textron be liable
for any interest or penalty that a Participant or Beneficiary incurs by failing
to make timely payments of tax.



7.03  
Use of Third Parties to Assist with Plan Administration.  Textron may employ or
engage such agents, accountants, actuaries, counsel, other experts and other
persons as it deems necessary or desirable in connection with the interpretation
and administration of this Plan. Textron and its committees, officers, directors

 
Page 15
 
 
and employees shall not be liable for any action taken, suffered or omitted by
them in good faith in reliance upon the advice or opinion of any such agent,
accountant, actuary, counsel or other expert. All action so taken, suffered or
omitted shall be conclusive upon each of them and upon all other persons
interested in this Plan.




7.04  
Proof of Right to Receive Benefits.  Textron may require proof of death or Total
Disability of any Participant, former Participant or Beneficiary and evidence of
the right of any person to receive any Plan benefit.



7.05  
Claims Procedure.A Participant or Beneficiary who believes that he is being
denied a benefit to which he is entitled under the Plan (referred to in this
Section 7.05 as a “Claimant”) may file a written request with the Benefits
Committee setting forth the claim.  The Benefits Committee shall consider and
resolve the claim as set forth below. 



 
(a)
Time for Response.  Upon receipt of a claim, the Benefits Committee shall advise
the Claimant that a response will be forthcoming within 90 days.  The Benefits
Committee may, however, extend the response period for up to an additional 90
days for reasonable cause, and shall notify the Claimant of the reason for the
extension and the expected response date.  The Benefits Committee shall respond
to the claim within the specified period.



 
 (b)
Denial.  If the claim is denied in whole or part, the Benefits Committee shall
provide the Claimant with a written decision, using language calculated to be
understood by the Claimant, setting forth (1) the specific reason or reasons for
such denial; (2) the specific reference to relevant provisions of this Plan on
which such denial is based; (3) a description of any additional material or
information necessary for the Claimant to perfect his claim and an explanation
why such material or such information is necessary; (4) appropriate information
as to the steps to be taken if the Claimant wishes to submit the claim for
review; (5) the time limits for requesting a review of the claim; and (6) the
Claimant’s right to bring an action for benefits under Section 502(a) of ERISA.

 
 
(c)
Request for Review.  Within 60 days after the Claimant’s receipt of the written
decision denying the claim in whole or in part, the Claimant may request in
writing that the Benefits Committee review the determination.  The Claimant or
his duly authorized representative may, but need not, review the relevant
documents and submit issues and comment in writing for consideration by the
Benefits Committee.  If the Claimant does not request a review of the initial
determination within such 60-day period, the Claimant shall be barred from
challenging the determination.




Page 16
 
 
(d)
Review of Initial Determination.  Within 60 days after the Benefits Committee
receives a request for review, it will review the initial determination.  If
special circumstances require that the 60-day time period be extended, the
Benefits Committee will so notify the Claimant and will render the decision as
soon as possible, but no later than 120 days after receipt of the request for
review.



 
(e)
Decision on Review.  All decisions on review shall be final and binding with
respect to all concerned parties.  The decision on review shall set forth, in a
manner calculated to be understood by the Claimant, (1) the specific reasons for
the decision, shall including references to the relevant Plan provisions upon
which the decision is based; (2) the Claimant’s right to receive, upon request
and free of charge, reasonable access to and copies of all documents, records,
and other information, relevant to his benefits; and (3) the Claimant’s right to
bring a civil action under Section 502(a) of ERISA.



7.06  
Enforcement Following a Change in Control.  If, after a Change in Control, any
claim is made or any litigation is brought by a Participant or Beneficiary to
enforce or interpret any provision contained in this Plan, Textron and the
“person” or “group” described in Section 1.04 shall be liable, jointly and
severally, to reimburse the Participant or Beneficiary for the Participant’s or
Beneficiary’s reasonable attorney’s fees and costs incurred during the
Participant’s or Beneficiary’s lifetime in pursuing any such claim or
litigation, and to pay prejudgment interest at the Prime Rate as quoted in the
Money Rates section of The Wall Street Journal on any money award or judgment
obtained by the Participant or Beneficiary, payable at the same time as the
underlying award or judgment.  Any reimbursement pursuant to the preceding
sentence shall be paid to the Participant no earlier than six months after the
Participant’s Separation From Service, and shall be paid to the Participant or
Beneficiary no later than the end of the calendar year following the year in
which the expense was incurred.  The reimbursement shall not be subject to
liquidation or exchange for another benefit, and the amount of reimbursable
expense incurred in one year shall not affect the amount of reimbursement
available in another year.



 
Article VIII – Amendment and Termination





8.01  
Amendment.  Subject to subsections (a) and (b), below, the Board or its designee
shall have the right to amend, modify, or suspend this Plan at any time by
written resolution or other formal action reflected in writing.  Subject to
subsections (a) and (b), below, the Management Committee of Textron or its
designee also shall have the right to amend, modify, or suspend any provisions
of this Plan, by written resolution or other formal action reflected in writing,
with respect to any Participant who is not a member of the Management Committee
and who has not

 
Page 17
 


 
been designated by Textron’s Chief Executive Officer and Chief Human Resources
Officer as a key executive.

 
 
(a)
No amendment, modification, or suspension shall reduce a Participant’s accrued
benefit as determined under Section 3.01 or Section 3.02 immediately before the
effective date of the amendment, modification, or suspension.



 
(b)
Following a Change in Control, no amendment, modification, or suspension shall
be made that directly or indirectly reduces any right or benefit provided upon a
Change in Control.



An amendment to the Pension Plan that affects the benefits provided under this
Plan shall not be deemed to be an amendment to this Plan, and shall not be
subject to the restrictions in subsections (a) and (b), provided that the
amendment to the Pension Plan applies to a broad cross-section of participants
in the Pension Plan, and not only or primarily to Participants in this Plan.


8.02  
Termination.  The Board or its designee shall have the right to terminate this
Plan at any time before a Change in Control by written resolution.  No
termination of the Plan shall reduce a Participant’s accrued benefit as
determined under Section 3.01 or Section 3.02 and Section 3.03 immediately
before the effective date of the termination.



8.03  
Distributions Upon Plan Termination.  Upon the termination of the Plan by the
Board with respect to all Participants, and termination of all arrangements
sponsored by any Textron Company that would be aggregated with the Plan under
IRC Section 409A, Textron shall have the right, in its sole discretion, and
notwithstanding any elections made by the Participant, to pay the Participant’s
or Beneficiary’s vested benefit in a lump sum, to the extent permitted under IRC
Section 409A.  All payments that may be made pursuant to this Section 8.03 shall
be made no earlier than the thirteenth month and no later than the twenty-fourth
month after the termination of the Plan.  Textron may not accelerate payments
pursuant to this Section 8.03 if the termination of the Plan is proximate to a
downturn in Textron’s financial health.  If Textron exercises its discretion to
accelerate payments under this Section 8.03, it shall not adopt any new
arrangement that would have been aggregated with the Plan under IRC Section 409A
within three years following the date of the Plan’s termination.



 
Article IX – Miscellaneous

 
9.01  
Use of Masculine or Feminine Pronouns.  Unless a contrary or different meaning
is expressly provided, each use in this Plan of the masculine or feminine gender

 
Page 18
 
 
shall include the other and each use of the singular number shall include the
plural.

 
9.02  
Transferability of Plan Benefits.



 
(a)
Textron shall recognize the right of an alternate payee named in a domestic
relations order to receive all or a portion of a Participant’s benefit under the
Plan, provided that (1) the domestic relations order would be a “qualified
domestic relations order” within the meaning of IRC Section 414(p) of the Code
if IRC Section 414(p) were applicable to the Plan (except that the order may
require payment to be made to the alternate payee before the Participant’s
earliest retirement age), (2) the domestic relations order does not purport to
give the alternate payee any right to assets of any Textron Company, and (3) the
domestic relations order does not purport to allow the alternate payee to defer
payments beyond the date when the benefits assigned to the alternate payee would
have been paid to the Participant.



 
(b)
Except as provided in subsection (a) concerning domestic relations orders, no
amount payable at any time under this Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge or encumbrance of any kind to the
extent that the assignment or other action would cause the amount to be included
in the Participant’s gross income or treated as a distribution for federal
income tax purposes.  A Participant may, with the written approval of the
Benefits Committee, make an assignment of a benefit for estate planning or
similar purposes if the assignment does not cause the amount to be included in
the Participant’s gross income or treated as a distribution for federal income
tax purposes.  Any attempt to alienate, sell, transfer, assign, pledge or
otherwise encumber any such benefit, whether presently or subsequently payable,
shall be void unless so approved.  Except as required by law, no benefit payable
under this Plan shall in any manner be subject to garnishment, attachment,
execution or other legal process, or be liable for or subject to the debts or
liability of any Participant or Beneficiary.



9.03  
Section 409A Compliance.  The Plan is intended to comply with IRC Section 409A
and should be interpreted accordingly.  Any distribution election that would not
comply with IRC Section 409A is not effective.  To the extent that a provision
of this Plan does not comply with IRC Section 409A, such provision shall be void
and without effect.  Textron does not warrant that the Plan will comply with IRC
Section 409A with respect to any Participant or with respect to any payment,
however.  In no event shall any Textron Company; any director, officer, or
employee of a Textron Company; or any member of the Benefits Committee be liable
for any additional tax, interest, or penalty incurred by a Participant or

 
Page 19
 
 
Beneficiary as a result of the Plan’s failure to satisfy the requirements of IRC
Section 409A, or as a result of the Plan’s failure to satisfy any other
requirements of applicable tax laws.

 
9.04  
Controlling State Law.  This Plan shall be construed in accordance with the laws
of the State of Delaware.



9.05  
No Right to Employment.  Nothing contained in this Plan shall be construed as a
contract of employment between any Participant and any Textron Company, or to
suggest or create a right in any Participant of continued employment at any
Textron Company.



9.06  
Additional Conditions Imposed.  Textron, the Chief Executive Officer and the
Chief Human Resources Officer, and the Benefits Committee may impose such other
lawful terms and conditions on participation in this Plan as deemed
desirable.  The Chief Executive Officer, the Chief Human Resources Officer, and
members of the Benefits Committee may participate in this Plan.


 
Page 20






TEXTRON



 
TEXTRON SPILLOVER PENSION PLAN
____________________________
APPENDIX A
 
(as amended and restated
effective January 1, 2008)
____________________________
Defined Benefit Provisions
 of the
 Supplemental Benefits Plan for
Textron Key Executives
 
(As in effect before January 1, 2007)
 










 
 
      
        Textron Spillover Pension Plan      
      
        Appendix A — Key Executive Plan      
      
        
      
      
        Table of Contents      
      
        
      
    



Introduction 


Article I—Definitions 
 
Article II—Participation 


Article III—Supplemental Pension Benefits 


Article IV—Unfunded Plan 
 
Article V—Plan Administration 


Article VI—Miscellaneous 




Page i



 Textron Spillover Pension Plan
Appendix A — Key Executive Plan


 
Introduction

 
A.
Key Executive Plan

 
(As In Effect Before 2007)

 
Before 2007, the Supplemental Benefits Plan for Textron Key Executives (the “Key
Executive Plan”) was a separate unfunded, nonqualified deferred compensation
arrangement for designated key executives of Textron and its affiliates.  The
Key Executive Plan supplemented key executives’ benefits under Textron’s
tax-qualified defined benefit plans and tax-qualified defined contribution plans
by providing benefits that exceeded the statutory limits under the Internal
Revenue Code (“IRC”).  The Key Executive Plan also provided supplemental pension
benefits based on certain elements of key executives’ compensation that were not
included in pensionable compensation under the tax-qualified defined benefit
plans.
 
B.
Textron Spillover Pension Plan

 
(Effective January 1, 2007)

 
Effective January 1, 2007, the defined benefit portion of the Key Executive Plan
was separated from the defined contribution portion of the Key Executive
Plan.  The defined benefit portion of the Key Executive Plan continued as part
of the Textron Spillover Pension Plan, and the defined contribution portion of
the Key Executive Plan continued as a separate plan, the Supplemental Savings
Plan for Textron Key Executives.


C.
Key Executive Protected Benefits

 
(Earned and Vested Before 2005)

 
The portion of Appendix A that follows this Introduction sets forth the defined
benefit provisions of the Key Executive Plan as in effect on October 3, 2004,
when IRC Section 409A was enacted as part of the American Jobs Creation Act of
2004.  Key executives’ supplemental pension benefits that were earned and vested
(within the meaning of Section 409A) before January 1, 2005, and any subsequent
increase that is permitted to be included in such amounts under Section 409A
(“Key Executive Protected Benefits”), are calculated and paid solely as provided
in Appendix A, and are not subject to any other provisions of the Textron
Spillover Pension Plan.
 
The Key Executive Protected Benefits are not intended to be subject to IRC
Section 409A.  No amendment to this Appendix A that would constitute a “material
modification” for purposes of Section 409A shall be effective unless the
amending instrument states that it is intended to materially modify Appendix A
and to cause the Key Executive Protected Benefits to become subject to Section
409A.  Although the Key Executive Protected Benefits are not intended to be
subject to Section 409A, no Textron Company (nor any director, officer, or other
representative of a Textron Company) shall be liable for
 
Appendix A
Page 1
 
any adverse tax consequence suffered by a Participant or beneficiary if a Key
Executive Protected Benefit becomes subject to Section 409A.


D.
Benefits Subject To Section 409A
(Earned or Vested From 2005 Through 2007)

 
Supplemental pension benefits earned by key executives after 2004, and
supplemental pension benefits that became vested after 2004, are subject to the
provisions of IRC Section 409A.  To the extent that these benefits were earned
under the Key Executive Plan before January 1, 2007, the benefits shall be
calculated under the provisions of the Key Executive Plan set forth in this
Appendix A, using the benefit formulas in the Pension Plans as in effect before
2007, modified as provided in Appendix A.  However, any benefits earned or
vested under the Key Executive Plan after 2004 shall be paid exclusively as
provided in the Textron Spillover Pension Plan (not including any appendix to
the Textron Spillover Pension Plan), and shall not be subject to any provision
of Appendix A that relates to the payment or distribution of benefits.  Although
the provisions of the Textron Spillover Pension Plan generally are effective as
of January 1, 2007, the provisions that govern the distribution of benefits
earned or vested after 2004 under the Key Executive Plan are effective as of
January 1, 2005.
 
Key Executive Plan


The text that follows sets forth the defined benefit provisions of the Key
Executive Plan as in effect on October 3, 2004.  The defined terms in Appendix A
relate only to the provisions set forth in Appendix A: they do not apply to any
other provisions of the Textron Spillover Pension Plan, and terms defined
elsewhere in the Textron Spillover Pension Plan do not apply to Appendix A.  No
additional benefits shall accrue under Appendix A after 2006.


Article I—Definitions
 
In this Appendix, the following terms shall have the meanings set forth in this
Article, unless a contrary or different meaning is expressly provided:
 
1.01
“Benefits Committee” means the Employee Benefits Committee of Textron.



1.02
“Board” means the Board of Directors of Textron.



1.03
“Compensation” means a Key Executive’s annual compensation determined as
follows:

 
 
(a)
For years before 2006, except as provided in subsections (b) and (c),
Compensation means base salary, accrued annual incentive compensation,
performance units, and performance share units, whether or not deferred under
the Deferred Income Plan for Textron Key Executives or the Textron Deferred
Income Plan for Executives.  For 2006, Compensation shall be determined as
provided in the preceding sentence, modified (except as provided in subsection
(c)) to include the greater of the Participant’s an-

 
Appendix A
Page 2

 
 
nual incentive compensation accrued in 2006 or the Participant’s annual
incentive compensation paid in 2006.

 
 
(b)
For any Key Executive who is first awarded performance share units after October
26, 1999, performance share units shall not be included in Compensation.

 
 
(c)
For Key Executives who are members of the Textron Pension Plan for Cessna
Employees (Addendum F to the Textron Master Retirement Plan), Compensation means
“Final Average Monthly Salary” as defined in that plan. “Final Average Monthly
Salary” shall include incentive compensation paid by Textron and shall exclude
long-term incentive compensation and shall be calculated without regard to
Statutory Limits or deferrals.



 
(d)
Compensation does not include any award under the Textron Quality Management
Plan or the Supplemental Bonus Plan for Textron Financial Corporation
Executives.



1.04
“Deferral Plans” means the Textron Deferred Income Plan for Textron Key
Executives and the Textron Deferred Income Plan for Executives, as amended and
restated from time to time.

 
1.05
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 
1.06
“Key Executive” means an employee of a Textron Company who has been and
continues to be designated as a Key Executive under the Plan by Textron’s Chief
Executive Officer and Chief Human Resources Officer.

 
1.07
“Participant” means a Key Executive who is participating in this Plan pursuant
to Article II and, unless the context clearly indicates to the contrary, a
former Participant who is entitled to benefits under this Plan.

 
1.08
“Pension Plan” means the Bell Helicopter Textron Retirement Plan, the Textron
Pension Plan for Cessna Employees, the Textron Master Retirement Plan, or an
Included Plan that is a defined benefit plan.

 
1.09
“Plan” means this Supplemental Benefits Plan for Textron Key Executives, as
amended and restated from time to time.

 
1.10
“Statutory Limit” means any limit on benefits under, or annual additions to,
qualified plans imposed by Section 401(a)(17) or 415 of the Internal Revenue
Codes of 1954 or 1986, as amended from time to time.

 
1.11
“Textron” means Textron Inc., a Delaware corporation, and any successor of
Textron Inc.

 
 
Appendix A
Page 3
 
1.12
“Textron Company” means Textron or any company controlled by or under common
control with Textron.

 
Article II—Participation
 
2.01
A Key Executive shall participate in this Plan if her benefits under a Pension
Plan are limited by one or more Statutory Limits. In addition, a Key Executive
shall participate in this Plan if her receipt of any compensation is deferred
under the Deferral Plans.

 
Article III—Supplemental Pension Benefits
 
3.01
Textron shall pay on account of each Participant who begins to receive payments
under one or more of the Pension Plans the amount, if any, by which (1) the
normal, early or vested retirement pension that would have been payable on the
Participant’s account under the Pension Plans, using Compensation as defined in
this Plan, exceeds (2) the normal, early or vested retirement pension calculated
under the Pension Plans on the Participant’s account.

 
3.02
Textron shall pay to the beneficiary designated by the Participant under each
Pension Plan the amount, if any, by which (1) the death benefit that would have
been payable under that Pension Plan on the Participant’s account using
Compensation as defined in this Plan exceeds (2) the death benefit which is
actually payable under that Pension Plan on the Participant’s account. For the
purposes of this Section, the term “death benefit” shall include any period
certain death benefit and any surviving spouse benefit provided by a Textron
Company at its sole cost through a Pension Plan.

 
3.03
In the event Textron transfers the liability of a Pension Plan on account of a
Participant to another qualified plan, the supplemental pension or death
benefits under Sections 3.01 and 3.02, respectively, shall be determined as of
such transfer, unless otherwise decided by Textron in its sole discretion.

 
Article IV—Unfunded Plan
 
4.01
Benefits to be provided under this Plan are unfunded obligations of Textron.
Nothing contained in this Plan shall require Textron to segregate any monies
from its general funds, to create any trust, to make any special deposits, or to
purchase any policies of insurance with respect to such obligations. If Textron
elects to purchase individual policies of insurance on one or more of the
Participants to help finance its obligations under this Plan, such individual
policies and the proceeds therefrom shall at all times remain the sole property
of Textron and neither the Participants whose lives are insured nor their
beneficiaries shall have any ownership rights in such policies of insurance.

 
4.02
This Plan is intended in part to provide benefits for a select group of
management employees who are highly compensated, within the meaning of Sections
201(2),

 
Appendix A
Page 4

 
301(a)(3), and 401(a)(1) of  ERISA, and in part to be an excess benefit plan,
pursuant to Section 3(36) of ERISA.

 
 
4.03
No Participant shall be required or permitted to make contributions to this
Plan.

 
Article V—Plan Administration
 
5.01
Textron shall be the plan administrator of this Plan and shall be solely
responsible for its general administration and interpretation. Textron shall
have all such powers as may be necessary to carry out the provisions hereof.
Textron may from time to time establish rules for the administration of this
Plan and the transaction of its business. Subject to Section 5.05, any action by
Textron shall be final, conclusive, and binding on each Participant and all
persons claiming by, through or under any Participant. Textron (and any person
or persons to whom it delegates any of its authority as plan administrator)
shall have discretionary authority to determine eligibility for Plan benefits,
to construe the terms of the Plan, and to determine all questions arising in the
administration of the Plan, and shall make all such determinations and
interpretations in a nondiscriminatory manner.

 
5.02    (a)
Except as provided in subsections (b) and (c), below, the payment of any benefit
under Article III shall be made at the same time, in the same manner, to the
same persons and in the same proportions, as is made the payment or distribution
under the related Pension Plan, or otherwise as determined by the Benefits
Committee in its sole discretion. Textron may withhold from benefits and
accounts under this Plan, any taxes or other amounts required by law to be
withheld. Notwithstanding any provision to the contrary, no benefit shall be
paid to any Participant while employed by Textron.

 
 
(b)
Each benefit then computed under Article III shall become due and payable to the
respective Participants and beneficiaries immediately upon a Change in Control
as defined in Section 6.03. For purposes of Section 5.02, the present value of a
benefit computed under Article III shall be based on the appropriate actuarial
assumptions and factors set forth in the related Pension Plan and, if no
interest rate assumption has been set forth for any purpose, an interest rate of
six percent per year.

 
 
(c)
Effective for payments commencing on or after January 1, 2008, the Benefits
Committee has exercised its discretion pursuant to subsection (a) to determine
that no distribution under the Plan shall commence or be paid earlier than six
months after the date of the Participant’s separation from service.  Any
payments that otherwise would have been made during the six-month period shall
be paid in a lump sum, without interest, on the first day of the first month
that begins after the six-month period.

 
5.03
Textron may employ or engage such agents, accountants, actuaries, counsel, other
experts and other persons as it deems necessary or desirable in connection with

 
 
Appendix A
Page 5
 
 
the interpretation and administration of this Plan. Textron shall be entitled to
rely upon all certifications made by an accountant selected by Textron. Textron
and its committees, officers, directors and employees shall not be liable for
any action taken, suffered or omitted by them in good faith in reliance upon the
advice or opinion of any such agent, accountant, actuary, counsel or other
expert. All action so taken, suffered or omitted shall be conclusive upon each
of them and upon all other persons interested in this Plan.

 
5.04
Textron may require proof of death or total disability of any Participant,
former Participant or beneficiary and evidence of the right of any person to
receive any Plan benefit.

 
5.05
Claims under this Plan shall be filed in writing with Textron, and shall be
reviewed and resolved pursuant to the claims procedure in Section 7.05 of the
Textron Spillover Pension Plan.

 
 
Article VI—Miscellaneous

 
6.01
Unless a contrary or different meaning is expressly provided, each use in this
Plan of the masculine or feminine gender shall include the other and each use of
the singular number shall include the plural.

 
 
6.02
(a)
    Textron shall recognize the right of an alternate payee named in a domestic
relations order to receive all or a portion of a Participant’s benefit under the
Plan, provided that (1) the domestic relations order would be a “qualified
domestic relations order” within the meaning of IRC Section 414(p) if IRC
Section 414(p) were applicable to the Plan (except that the order may require
payment to be made to the alternate payee before the Participant’s earliest
retirement age), (2) the domestic relations order does not purport to give the
alternate payee any right to assets of any Textron Company, and (3) the domestic
relations order does not purport to allow the alternate payee to defer payments
beyond the date when the benefits assigned to the alternate payee would have
been paid to the Participant.




   (b)      Except as provided in subsection (a) concerning domestic relations
orders, no amount payable at any time under this Plan shall be subject in any
manner to alienation, sale, transfer, assignment, pledge or encumbrance of any
kind to the extent that the assignment or other action would cause the amount to
be included in the Participant’s gross income or treated as a distribution for
federal income tax purposes.  A Participant may, with the written approval of
the Benefits Committee, make an assignment of a benefit for estate planning or
similar purposes if the assignment does not cause the amount to be included in
the Participant’s gross income or treated as a distribution for federal income
tax purposes.  Any attempt to alienate, sell, transfer, assign, pledge or
otherwise encumber any such benefit, whether presently or subsequently payable,
shall be void unless so approved.  Except as required by law, no benefit payable
under this Plan shall in any manner be subject to garnishment, attachment,
execution or other legal process, or be liable for or subject to the debts or
liability of any Participant or beneficiary.

 
          
Appendix A
Page 6
 
6.03
Notwithstanding any Plan provision to the contrary, the Board or its designee
shall have the right to amend, modify, suspend or terminate this Plan at any
time by written ratification of such action; provided, however, that no
amendment, modification, suspension or termination:

 
 
(1)
shall reduce an amount payable under Article III of this Plan immediately before
the effective date of the amendment, modification, suspension or termination; or

 
 
(2)
shall be made to Section 5.02 or 6.03 following a Change in Control.

 
 
 
If after a Change in Control any claim is made or any litigation is brought by a
Participant or beneficiary to enforce or interpret any provision contained in
this Plan, Textron and the “person” or “group” described in the next following
sentence shall be liable, jointly and severally, to indemnify the Participant or
beneficiary and to pay prejudgment interest on any recovery as provided in
Section 7.06 of the Textron Spillover Pension Plan.

 
 
For purposes of this Plan, a “Change in Control” shall occur if (i) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Act”)) other than Textron, any trustee or
other fiduciary holding Textron common stock under an employee benefit plan of
Textron or a related company, or any corporation which is owned, directly or
indirectly, by the stockholders of Textron in substantially the same proportions
as their ownership of Textron common stock, is or becomes (other than by
acquisition from Textron or a related company) the “beneficial owner” (as
defined in Rule 13d-3 under the Act) of more than 30% of the then outstanding
voting stock of Textron, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board (and any
new director whose election by the Board or whose nomination for election by
Textron’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority thereof, or (iii)
stockholders of Textron approve a merger or consolidation of Textron with any
other corporation, other than a merger or consolidation which would result in
the voting securities of Textron outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of Textron or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the
stockholders of Textron approve a plan of complete liquidation of Textron or an
agreement for the sale or disposition by Textron of all or substantially all of
Textron’s assets.

 
6.04
This Plan shall be construed in accordance with the laws of the State of
Delaware.

 
Appendix A
Page 7
 
 
6.05
Nothing contained in this Plan shall be construed as a contract of employment
between any Participant and any Textron Company, or to suggest or create a right
in any Participant to be continued in employment as a Key Executive or other
employee of any Textron Company.

 
6.06
Textron, the Chief Executive Officer and the Chief Human Resources Officer, and
the Benefits Committee may impose such other lawful terms and conditions on
participation in this Plan as deemed desirable. The Chief Executive Officer, the
Chief Human Resources Officer and members of the Benefits Committee may
participate in this Plan.

 


Appendix A
Page 8


